 1

 2
                                                                           JS-6
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   INDUSTRY ADVANCED                       Case No. CV 17-4962-GW-RAOx
     TECHNOLOGIES, INC.,
12
                        Plaintiff,
13                                             ORDER TO DISMISS WITH
           v.                                  PREJUDICE
14
     JAMES VETKOS,
15
                        Defendant.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
     The Court is to maintain jurisdiction over the terms of the settlement.
21
           IT IS SO ORDERED.
22

23
     Dated: August 7, 2019
24
                                            _________________________________
25
                                            HON. GEORGE H. WU,
26                                          UNITED STATES DISTRICT JUDGE
27

28
